DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Response filed on 11/13/20. Claim 11 has been amended. Claims 1-16 are pending.

Applicant’s arguments submitted on 11/13/20 have been persuasive regarding the 112 (f) and 101 rejections, therefore these rejections have been withdrawn and a New Office Action is hereby presented as the followings: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Celkonas. (2014/0058862) in view of Bicer (2015/0032578).
As per claims 1-3, 6-13 and 15-16, Celkonas discloses a computer-implemented method for secure checkout at a point of sale (See Celkonas, Paragraphs 0016; 0050), comprising: on a customer mobile communication device that includes a hardware processor and a physical authentication unit coupled to said processor, the customer mobile communication device associated with a customer (See Celkonas, Paragraphs 0016; 0050); detecting and decoding a 
Celkonas does not explicitly disclose sending a customer order request, corresponding to said customer order identifier, over a secure communication connection, to a payment server; receiving, in response to the customer order request, customer order data including a cost for the customer order; generating a secure payment request; authenticating the customer on said customer mobile communication device, using customer authentication data securely stored on said physical authentication unit; retrieving customer payment account information from said physical authentication unit on the customer mobile communication device; encoding said customer payment account information in said secure payment request; sending said customer payment request including said customer payment account information from the customer mobile communication device to the payment server, over said secure communication connection; and receiving a payment authorization message from said payment server responsive to the sent customer payment request.
However, Bicer teaches sending a customer order request, corresponding to said customer order identifier, over a secure communication connection, to a payment server (See Bicer, Paragraphs 0050; 0067; 0075); receiving, in response to the customer order request, customer order data including a cost for the customer order (See Bicer, Paragraphs 0079; 0139); generating a secure payment request (See Bicer, Paragraphs 0140; 0181); authenticating the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Bicer within the teachings of Celkonas with the motivation of authenticating a user seeking to conduct at least one interaction with a secured capability provided by a computer. The method comprises detecting an encoded identifier comprising a reusable identifier corresponding to the secured capability. The method further comprises using a processor to decode the encoded identifier to extract the reusable identifier. The method further comprises transmitting validation data to a validation server. The validation data comprises the extracted reusable identifier and a user verification code. The verification server is configured to evaluate, based at least on the validation data and the reusable identifier, whether the user is authorized to access the secured capability. In certain embodiments, a non-transitory (e.g., tangible) computer storage is provided having stored thereon a computer program (e.g., code) that instructs a computer system to perform the method described in this paragraph (See Bicer, Paragraph 0010).



As per claim 3, Celkonas in view of Bicer discloses the computer-implemented method further comprising biometrically authenticating the customer against authentication data securely stored in said physical authentication unit and in response to the secure payment request (See Bicer, Paragraphs 0140; 0181).

As per claim 6, Celkonas in view of Bicer discloses the computer-implemented method said physical signal sensor comprising an optical sensor or camera, the method further comprising scanning a bar code or QR code displayed on the sales associate device, the bar code or QR code encoding said selectable link and encoding said unique customer order identifier (See Bicer, Paragraphs 0050-0051; 0088; 0158).

As per claim 7, Celkonas in view of Bicer discloses the computer-implemented method said physical signal sensor comprising a radio receiver, the method further comprising receiving a message from the sales associate device, by email, SMS or radio frequency packet, encoding said selectable link and encoding said unique customer order identifier (See Bicer, Paragraphs 0050-0051; 0069; 0076; 0088; 0158).

As per claim 8, Celkonas in view of Bicer discloses the computer-implemented method further comprising, after receiving the payment authorization message from the payment server, 

As per claim 9, Celkonas in view of Bicer discloses the computer-implemented method wherein the customer order data includes an indication of at least one item to be purchased by the customer (See Goldthwaite, Paragraphs 0004; 0010; 0016).

As per claim 10, Celkonas in view of Bicer discloses the computer-implemented method further comprising sending a confirmation regarding said payment authorization message to the sales associate device (See Celkonas, Paragraphs 0050; 0063).

As per claim 11, Celkonas discloses a customer mobile communication device associated with a customer and configured and arranged to conduct secure transactions at a point of sale, the customer mobile communication device (See Celkonas, Paragraphs 0016; 0050); comprising: a hardware processor (See Celkonas, Paragraph 0048); a secure communication interface operatively coupled to said hardware processor (See Celkonas, Paragraph 0048); a user interface of said customer mobile communication device operatively responsive to inputs by said customer and outputs from said hardware processor (See Celkonas, Paragraphs 0048; 0156-0160); a physical signal sensor or receiver operatively coupled to the processor (See Celkonas, Paragraphs 0156-0160); a physical authentication unit operatively coupled to the processor (See Celkonas, Paragraphs  0016; 0050); a non-transitory memory unit operatively coupled to the processor, the non-transitory memory comprising: computer-readable instructions that cause the physical signal sensor or receiver to detect and decode a physical communication signal, sent by a sales associate device at said point of sale, the physical communication signal encoding 
Celkonas does not explicitly disclose computer-readable instructions that cause the secure communication interface to send a customer order request, corresponding to said customer order identifier, to a payment server; computer-readable instructions that cause the secure communication interface to receive, in response to said customer order request, customer order data including a cost for the customer order; computer-readable instructions that cause said processor to generate a secure payment request; computer-readable instructions that cause said physical authentication unit and processor to authenticate said customer on the customer mobile communication device using authentication data securely stored in said physical authentication unit; computer-readable instructions that retrieve customer payment account information from said physical authentication unit on the customer mobile communication device; computer-readable instructions that encode said customer payment account information in said secure payment request; computer-readable instructions that cause the secure communication interface to send said customer payment request including said customer payment account information from the customer mobile communication device to the payment server, over said secure communication connection; and computer-readable instructions that receive a payment authorization message from said payment server responsive to the sent customer payment request.
However, Bicer teaches computer-readable instructions that cause the secure communication interface to send a customer order request, corresponding to said customer order identifier, to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Bicer within the teachings of Celkonas with the motivation of authenticating a user seeking to conduct at least one interaction with a secured capability provided by a computer. The method comprises detecting an encoded identifier comprising a reusable identifier corresponding to the secured capability. The method further comprises using a processor to decode the encoded identifier to extract the reusable 

As per claim 12, Celkonas in view of Bicer and Goldthwaite discloses the device further comprising one or more biometric authentication sensors for authenticating a user of said device with a registered owner thereof using stored secure authentication data in said physical authentication unit (See Celkonas, Paragraphs 0050; 0063).

As per claim 13, Celkonas in view of Bicer and Goldthwaite discloses the device wherein the computer-readable instructions further cause the physical authentication unit to biometrically authenticate the user in response to the secure payment request (See Bicer, Paragraphs 0140; 0181).

As per claim 15, Celkonas in view of Bicer and Goldthwaite discloses the device said physical sensor or receiver comprising an optical sensor or camera that senses an optical QR code or bar code (See Bicer, Paragraphs 0050-0051; 0088; 0158).

.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Celkonas. (2014/0058862) in view of Bicer (2015/0032578) and further in view of Goldthwaite et al. (2004/0019564).
As per claims 4 and 14, Celkonas in view of Bicer discloses all of the limitations above. The combination of Celkonas/Bicer does not explicitly disclose the computer-implemented method further comprising receiving biometric authentication data from a fingerprint reader, a facial recognition system, an eye scanner, or a voice recognition system, or a combination of any of the foregoing.
However, Goldthwaite teaches the computer-implemented method further comprising receiving biometric authentication data from a fingerprint reader, a facial recognition system, an eye scanner, or a voice recognition system, or a combination of any of the foregoing (See Goldthwaite, Paragraph 0037; 0052).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Bicer within the teachings of Celkonas with the motivation of providing traditional credit and debit cards that utilize a magnetic stripe to store cardholder information are being replaced by "smart cards" or "chip cards". Smart cards are plastic cards that have an embedded Integrated Circuit (IC) computer chip. The computer chip stores information including the card number, expiration date, financial institution code, and cardholder information, among others. The computer chip may also include a personal identification number (PIN), a password, and a biometric signal as additional security features. 

As per claim 5, Celkonas in view of Bicer and Goldthwaite discloses the computer-implemented method further comprising determining whether the biometric authentication data matches prestored biometric data, the prestored biometric data stored in the physical authentication unit (See Goldthwaite, Paragraphs 0018; 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/VANEL FRENEL/Primary Examiner, Art Unit 3687